196 P.3d 139 (2008)
STATE of Washington, Petitioner,
v.
Chris Anthony LINDHOLM, Respondent.
No. 80130-4.
Supreme Court of Washington.
November 5, 2008.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its November 5, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted and the case is remanded to the Court of Appeals Division Two for reconsideration in light of State v. Magers, 164 Wash.2d 174, 189 P.3d 126.
/s/ Gerry L. Alexander
Chief Justice